                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

RAYMOND CASS BALLARD

                        Plaintiff,

v.                                                         No. 1:18-2389 JDB-egb

DYER COUNTY, TENNESSEE, STEVE WALKER,
Individually and in his official capacity as Chancery
Court Clerk, and other unnamed unknown officials,

                        Defendants.


               ORDER ON DEFENDANTS’ MOTION TO STAY DISCOVERY


       Defendants, Dyer County, Tennessee, and Steve Walker, have moved the Court to stay

discovery in this matter until the Court rules on Defendants’ pending motion for judgment on the

pleadings. [D.E. 32].

       In their motion for judgment on the pleadings, Defendants asserted that Defendant Walker,

individually, is entitled to qualified immunity because Plaintiff cannot show that he suffered a

constitutional deprivation. [See D.E. 32] When a defendant seeks dismissal on the basis of

qualified immunity, a stay of discovery must be granted until the issue of immunity is resolved.

See e.g., Kennedy v. Cleveland, 797 F.2d 297, 299–300 (6th Cir. 1986). Accordingly, the Court

finds Defendants’ motion well-taken and it is GRANTED. Therefore, discovery is stayed in this

matter until the Court rules on Defendants’ motion for judgment on the pleadings.

       IT IS SO ORDERED this 20th day of February 2019.

                                                   s/ J. DANIEL BREEN
                                                   UNITED STATES DISTRICT JUDGE
